Citation Nr: 1118290	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and credible evidence does not show that the Veteran's tinnitus is related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran has asserted that his has ringing in his ears bilaterally.  As the symptoms of tinnitus are capable of lay observation, the current disability requirement has been met.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's military occupational specialty (MOS) was heavy vehicle driver.  Additionally, VA has already conceded combat service in conjunction with the Veteran's successful PTSD claim.  Thus, the Board concedes in-service noise exposure due to engine and artillery noise as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The sole question remaining for consideration, then, is whether the current tinnitus is causally due to such in-service noise exposure.  From the evidence of record, such causal relationship is not here demonstrated, as will be discussed further below.

The Veteran's service treatment records do not contain a diagnosis of, or treatment for, tinnitus, nor are manifestations of tinnitus otherwise shown in service.  His April 1969 separation examination makes no reference to tinnitus, ringing in the ears, or any other ear disability.  In fact, the Veteran denied ear trouble in a report of medical history completed at the time of separation.

The first mention of tinnitus in the medical records is a February 1997 private treatment record, nearly 30 years after service, noting infrequent tinnitus.  The record does not reflect any earlier reports of complaints of or treatment for tinnitus.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In a December 2007 claim for tinnitus, it was stated that the Veteran had suffered from constant tinnitus since his Army service, but was unaware of what it was.  A private treatment record from February 1997, nearly 30 years after service, notes infrequent tinnitus.  Thus, the Veteran reported his symptomatology as being infrequent, or noncontinuous when asked by his primary care provider.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet.App. 341 (1991).  

No additional private medical evidence related to tinnitus has been received.  Similarly, VA treatment records do not refer to this condition prior to the June 2008 VA audiological examination.  Thus, there is no indication that the symptoms of infrequent tinnitus evinced a chronic disorder.  

Moreover, the Veteran did not raise a claim for tinnitus until 2007, roughly 40 years following discharge.  As this Veteran had sought service connection for other disabilities in February 2002 and March 2007, it is reasonable to expect that he would have made a claim many years earlier had he been experiencing continuous ringing in his ears since service.  Moreover, even if he did not know what tinnitus was shortly following service, it was noted in his records in 1997, and thus he should have been aware at that point.  The fact that no claim was raised at such time suggests that his symptoms were not in fact continuous.  Moreover, at his June 2008 VA examination, he indicated that the onset of his tinnitus correlated with a post-service work accident that occurred approximately 10 years earlier.

Additionally, as noted in the September 2008 notice of disagreement, a doctor had reportedly told the Veteran that he would not have been able to notice ringing in his ears until two years earlier, when it became very loud, because of his drug abuse in the intervening years.  This casts doubt on his competence to speak to the existence of such symptoms during the decades following his separation from service because, by his own admission, his drug abuse during that timeframe clouded his perception.  Thus, while he is competent to establish current tinnitus, he is not, under these circumstances, competent to establish that such symptoms have been continuous since his separation from service.

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record, or by the Veteran's own statements. Moreover, the weight of the competent medical evidence is against a finding that the current tinnitus is related to active service.  Indeed, the Veteran underwent a VA audiology examination in June 2008.  That examiner concluded that it was less likely than not that the current tinnitus was the result of military noise exposure.  Instead, the examiner noted the Veteran's repeated assertions that his tinnitus began ten years prior after an accident at work.  As the examiner reviewed the claims file, interviewed the Veteran, and performed audiometric testing in connection with his opinion, it is found to be highly probative.   The Veteran has since denied that he linked the onset of his tinnitus to a workplace accident ten years prior.  In his September 2008 notice of disagreement, he stated that he was involved in a workplace accident one year prior.  Then, as described above, the Veteran went on to say that he did not notice ringing in his ears until recently, when it became very loud.  The account provided by the Veteran in his notice of disagreement foreshortens his history of tinnitus symptoms to less than the ten years described by the VA examiner, which would render any inaccuracies in the June 2008 favorable to the Veteran.

The Veteran himself believes that his tinnitus was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time, as well as post-service accidents involving noise exposure, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed immediately above, the claim if service connection for tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


